Eberhardt, Judge.
A general demurrer to the petition was sustained by Chief Judge J. Wilson Parker of the Civil Court of Fulton County. The bill of exceptions was presented to and certified by Judge James E. Webb, nothing appearing as to why it was not presented to and certified by Judge Parker. The motion to dismiss the bill of exceptions on this ground is good, Moss v. Moss, 101 Ga. App. 237 (113 SE2d 415), and it must be sustained.

Writ of error dismissed.


Nichols, P. J., and Pannell, J., concur.